Case 4:20-cr-00150-CVE Document 20 Filed in USDC ND/OK on 09/11/20 Page 1 of 1

AO 455 (Rev. 01/09) Waiver of an Indictment

UNITED STATES DISTRICT COURT
for the

Norther District of Oklahoma [=]

United States of America )
Vv. ) Case No. 20-CR-150-CVE
Adam Maxwell Donn )
)
Defendant )
WAIVER OF AN INDICTMENT

I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.

Date: 9/10/2020

Defendant ’s signature

__s/ Robert L. Wyatt, lV
Signature of defendant's attorney

    
 

_RobertL. Wyatt, IV

Judge's printed name and title
